Case 21-10043-pmb      Doc 4     Filed 01/15/21 Entered 01/15/21 16:46:16      Desc Main
                                 Document      Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             NEWNAN DIVISION

IN RE:                                   :        CASE NO. 21-10043-PMB
                                         :
NORTHERN EXPOSURE CONEY                  :
ISLAND LLC,                              :        CHAPTER 11
                                         :
       DEBTOR.                           :

              UNITED STATES TRUSTEE’S MOTION TO DISMISS

       COMES NOW, Nancy J. Gargula, the United States Trustee for Region 21, in
furtherance of her administrative responsibilities imposed by 28 U.S.C. § 586(a), and
respectfully moves this Court to enter an order dismissing the above-captioned Chapter
11 case for cause pursuant to 11 U.S.C. § 1112(b). In support thereof, the United States
Trustee represents as follows:

                                             1.

       The Court has jurisdiction over this matter under 28 U.S.C. § 1334(a) and (b), and
28 U.S.C. § 157(a) and (b)(1). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

                                             2.

       Pursuant to 11 U.S.C. § 307, the United States Trustee has standing to be heard
with regard to this motion.

                                             3.

       On January 15, 2021, Northern Exposure Coney Island, LLC (the “Debtor”)
commenced this case by filing a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code (the “Petition”).
Case 21-10043-pmb       Doc 4    Filed 01/15/21 Entered 01/15/21 16:46:16          Desc Main
                                 Document      Page 2 of 3



                                              4.

       The petition is signed by Taiwan L. Garner, who identifies herself as the “owner”
of the Debtor. No attorney signed the petition as representative of the Debtor.

                                              5.

       The Court should dismiss this case, for cause, pursuant to 11 U.S.C. § 1112(b).
Because the Debtor is an artificial entity, it cannot represent itself in this proceeding, nor
may its officers appear before this court on its behalf unless they are licensed attorneys.
See Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985), cert. denied, 474
U.S. 1058 (1986); National Indep. Theatre Exhibitors, Inc. v. Buena Vista Distrib. Co.,
748 F.2d 602, 609 (11th Cir. 1984), cert. denied, 474 U.S. 1056 (1985).

       WHEREFORE, the United States Trustee respectfully moves this Court to enter an
order dismissing this case, directing payment of any unpaid chapter 11 filing fees and
special charges, and granting such other relief as the Court deems just and proper.

Dated: January 15, 2021.

                                                   NANCY J. GARGULA
                                                   UNITED STATES TRUSTEE
                                                   REGION 21
                                                    /s Jonathan S. Adams
                                                   JONATHAN S. ADAMS
                                                   Trial Attorney
                                                   Georgia Bar Number 979073
                                                   Office of the United States Trustee
                                                   362 Richard B. Russell Building
                                                   75 Ted Turner Drive, SW
                                                   Atlanta, Georgia 30303
                                                   jonathan.s.adams@usdoj.gov
                                                   Tel: 404.331.4437 ext. 122
Case 21-10043-pmb       Doc 4   Filed 01/15/21 Entered 01/15/21 16:46:16        Desc Main
                                Document      Page 3 of 3



                            CERTIFICATE OF SERVICE


       I, Jonathan S. Adams, certify that I am over the age of 18 and that on January 15,
2021, I caused a copy of the foregoing United States Trustee’s Motion to Dismiss to be
served by first class, United States mail service, with adequate postage to ensure delivery
to:

 Northern Exposure Coney Island, LLC
 1513 Lafayette Prkwy
 LaGrange, Georgia 30241


                                                  /s Jonathan S. Adams
                                                 JONATHAN S. ADAMS
